NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JEFFREY T. MAEHR,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2286
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:17-cv-01000-SGB, Senior Judge Susan G. Braden.
                 ______________________

                Decided: April 10, 2019
                ______________________

   JEFFREY T. MAEHR, Pagosa Springs, CO, pro se.

    JOHN SCHUMANN, Tax Division, United States Depart-
ment of Justice, Washington, DC, for defendant-appellee.
Also represented by ROBERT JOEL BRANMAN, JOAN I.
OPPENHEIMER, RICHARD E. ZUCKERMAN.
                 ______________________

 Before PROST, Chief Judge, NEWMAN and STOLL, Circuit
                        Judges.
2                                   MAEHR v. UNITED STATES




PER CURIAM.
    Mr. Jeffrey T. Maehr seeks review of the United States
Court of Federal Claims’ decision denying Mr. Maehr’s mo-
tion for reconsideration of dismissal of the case. Because
we discern no error in the Court of Federal Claims’ denial
of Mr. Maehr’s motion for reconsideration, we affirm.
                       BACKGROUND
    On February 11, 2011, the Internal Revenue Service
(“IRS”) issued a notice of deficiency to Mr. Maehr for un-
paid federal taxes for the tax years 2003 through 2006. On
May 9, 2011, Mr. Maehr filed a petition with the United
States Tax Court challenging the notice of deficiency and
seeking a redetermination of assessed federal taxes on
multiple grounds. On August 19, 2011, the Tax Court dis-
missed the petition for failure to state a claim, which the
Tenth Circuit affirmed. See Maehr v. Comm’r of Internal
Revenue, 480 Fed. Appx. 921, 923 (10th Cir. 2012), cert. de-
nied, 133 S. Ct. 1579 (2013), rehearing denied, 133 S. Ct.
2384 (2013). Throughout these proceedings, Mr. Maehr did
not pay the assessed taxes and penalties. Consequently,
the IRS instituted proceedings to levy Mr. Maehr’s social
security benefits, veteran’s disability compensation, and
other assets.
    On July 24, 2017, Mr. Maehr filed a complaint in the
Court of Federal Claims. He raised several constitutional
and tort claims against the Government, challenging the
authority of the IRS to tax and levy his assets. Mr. Maehr
sought declaratory relief, as well as compensatory and pu-
nitive damages. On November 21, 2017, the Government
moved to dismiss Mr. Maehr’s complaint for lack of subject
matter jurisdiction and for failure to state a claim.
Mr. Maehr opposed the Government’s motion and further
requested that the Court of Federal Claims summon a
grand jury.
MAEHR v. UNITED STATES                                     3



    On April 30, 2018, the Court of Federal Claims dis-
missed all claims in the complaint as well as the motion for
summons of a grand jury. Maehr v. United States, 137 Fed.
Cl. 805, 817 (Fed. Cl. 2018). The Court of Federal Claims
determined that it did not have subject matter jurisdiction
to hear any of the stated claims and that it could not em-
panel a grand jury because it did not have jurisdiction over
criminal matters. Id. at 811–12, 814–17.
    On June 6, 2018, Mr. Maehr asked the court to recon-
sider his motion to dismiss. Mr. Maehr also argued that
under Travelers Indemnity Co. v. United States, 72 Fed. Cl.
56, 59–60 (Fed. Cl. 2006), the interest of justice would be
better served by transferring the case to “a court of compe-
tent jurisdiction.” Mr. Maehr further asserted in his mo-
tion for reconsideration that the Supreme Court could
properly adjudicate his claims under its original jurisdic-
tion. Mr. Maehr also asked the court to reconsider its de-
nial of his motion for summons of a grand jury, arguing
that the Court of Federal Claims must empanel a grand
jury to comply with existing statutes and federal rules.
    On July 26, 2018, the Court of Federal Claims denied
Mr. Maehr’s motion for reconsideration. Maehr v. United
States, 139 Fed. Cl. 1, 3–4 (Fed. Cl. 2018). The court held
that Mr. Maehr failed to show that there was new evidence,
an intervening change in controlling law, or that reconsid-
eration was necessary to prevent manifest injustice. Id.
With respect to the request for transfer, the court held that
dismissal was within its discretion under Travelers Indem-
nity Co., 72 Fed. Cl. at 59. Maehr, 139 Fed. Cl. at 3. The
court also held that it had no jurisdiction over criminal
matters and could not empanel a grand jury. Id. at 4.
4                                    MAEHR v. UNITED STATES




    Mr. Maehr appeals the denial of his motion for recon-
sideration. 1 We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                        DISCUSSION
    We review a ruling by the Court of Federal Claims
denying a motion for reconsideration for abuse of discre-
tion. Mass. Bay Transp. Auth. v. United States, 254 F.3d
1367, 1378 (Fed. Cir. 2001). “An abuse of discretion occurs
when a court misunderstands or misapplies relevant law
or makes clearly erroneous findings of fact.” Renda Ma-
rine, Inc. v. United States, 509 F.3d 1372, 1379
(Fed. Cir. 2007).
     Under Rule 59(a)(1) of the Rules of the Court of Federal
Claims, the court may only reconsider and alter or amend
its judgment if the movant demonstrates that: “(1) there
has been an intervening change in controlling law; (2) pre-
viously unavailable evidence has been discovered; or (3) re-
consideration is necessary to prevent manifest injustice.”
Heritage of Am. v. United States, 77 Fed. Cl. 81, 82
(Fed. Cl. 2007).
    In general, pro se litigants’ submissions to the court are
held to “less stringent standards than formal pleadings
drafted by lawyers.” Forshey v. Principi, 284 F.3d 1335,
1357–58 & n.21 (Fed. Cir. 2002) (en banc) (quoting Haines
v. Kerner, 404 U.S. 519, 520 (1972)), superseded on other
grounds by statute, Pub. L. No. 107-330, § 402(a),
116 Stat. 2820, 2832 (2002). Nevertheless, the court can-
not redraft a pleading for a pro se plaintiff in order to



    1  On November 15, 2018, Mr. Maehr filed a motion
to supplement the record with his Social Security state-
ment from January 20, 2009. The court grants Mr. Maehr’s
motion and has considered all evidence relevant to this ap-
peal.
MAEHR v. UNITED STATES                                     5



resolve ambiguities or omissions. See Henke v. United
States, 60 F.3d 795, 799 (Fed. Cir. 1995).
    On appeal, Mr. Maehr challenges only the Court of
Federal Claims’ denial of his motion for reconsideration.
Mr. Maehr argues that the Court of Federal Claims erred
by not transferring the case to a federal court with proper
jurisdiction and by dismissing his motion seeking a sum-
mons of a grand jury. We address each of these arguments
in turn.
                               I
    We first consider Mr. Maehr’s argument that his case
should not have been dismissed but instead transferred to
a federal court with proper jurisdiction. Mr. Maehr asserts
that a transfer would be in the interest of justice and that
the Supreme Court would have original jurisdiction over
his claim.
     Under 28 U.S.C. § 1631, when a federal court does not
have jurisdiction over a case, that court may transfer it to
another federal court that does have jurisdiction if the
transfer is in the interest of justice. 28 U.S.C. § 1631. The
burden is on Mr. Maehr to identify the proposed transferee
court and show that jurisdiction would be proper there.
See Hill v. Dep’t of the Air Force, 796 F.2d 1469, 1470–71
(Fed. Cir. 1986) (“To transfer a case containing a specious
or inadequate allegation of authority in the transferee
court, without review of the threshold issue of jurisdiction,
would violate both 28 U.S.C. § 1631 and our judicial re-
sponsibility.”); see also Soliman v. United States, 724
F. App’x. 936, 941 (Fed. Cir. 2018) (“Soliman has not iden-
tified another court in which this action could have been
brought, and we are aware of none.”).
    Neither party disputes that the Court of Federal
Claims lacks jurisdiction to hear the claims. See Maehr,
139 Fed. Cl. at 3 (denying reconsideration because dismis-
sal for lack of jurisdiction is consistent with Travelers
6                                    MAEHR v. UNITED STATES




Indemnity Co.). The only court Mr. Maehr identifies for the
purpose of transfer is the Supreme Court, which he argues
has original jurisdiction over his claims. This case, how-
ever, does not fall into the narrow category of cases that
constitute the original jurisdiction of the Supreme Court.
See U.S. Const. art. III, § 2, cl. 2 (stating that the Supreme
Court’s original jurisdiction applies to “[c]ases affecting
Ambassadors, other public Ministers and Consuls, and
those in which a State shall be a Party”). Mr. Maehr does
not identify any other federal court that would have juris-
diction over his claims. Because Mr. Maehr failed to show
jurisdiction would be proper in another court, the Court of
Federal Claims could not transfer the case. See Hill,
796 F.2d at 1470–71. Given that the court lacked subject
matter jurisdiction, and Mr. Maehr failed to identify an-
other court with jurisdiction, dismissal without transfer
was appropriate.
    The decision by the Court of Federal Claims to dismiss
the action is consistent with the statute and reconsidera-
tion would not be necessary to prevent manifest injustice.
Therefore, the Court of Federal Claims did not abuse its
discretion in denying Mr. Maehr’s motion to reconsider the
request for transfer.
                              II
     We next consider Mr. Maehr’s argument that the Court
of Federal Claims erred by not summoning a grand jury as
requested. Mr. Maehr challenges the court’s determination
that it could not empanel a grand jury because it lacked
jurisdiction to adjudicate criminal matters. Mr. Maehr re-
lies on Rule 6 of the Federal Rules of Criminal Procedure,
which requires a court to order a grand jury summoned
“[w]hen      the     public    interest    so    requires.”
Fed. R. Crim. P. 6(a)(1).
     These rules, however, are inapplicable because
Mr. Maehr’s case is not a criminal action. Under Rule 1,
“[t]hese rules govern the procedure in all criminal
MAEHR v. UNITED STATES                                        7



proceedings.” Fed. R. Crim. P. 1(a)(1) (emphasis added).
Nor does the Court of Federal Claims have jurisdiction over
criminal proceedings. Joshua v. United States, 17 F.3d
378, 379 (“[The Court of Federal Claims] is a court of spe-
cific civil jurisdiction. . . . The court has no jurisdiction to
adjudicate any claims whatsoever under the federal crimi-
nal code.”). Further, the Court of Federal Claims does not
qualify as a court that can empanel a grand jury under the
Federal Rules of Criminal Procedure. Fed. R. Crim. P.
1(a)(1) (“These rules govern . . . in the United States dis-
trict courts, the United States courts of appeals, and the
Supreme Court of the United States.”). Accordingly, the
Court of Federal Claims did not abuse its discretion in con-
cluding that it has no jurisdiction to summon a grand jury.
                         CONCLUSION
    We have considered all of Mr. Maehr’s arguments per-
taining to the denial of his motion for reconsideration, and
conclude that the Court of Federal Claims did not abuse its
discretion. The decision is affirmed.

                        AFFIRMED
                            COSTS
    No costs.